Fourth Court of Appeals
                           San Antonio, Texas
                                JUDGMENT
                              No. 04-14-00578-CR

                              Dylan MCDANIEL,
                                   Appellant

                                       v.

                             The STATE of Texas,
                                   Appellee

          From the 399th Judicial District Court, Bexar County, Texas
                       Trial Court No. 2013CR1602A
                   Honorable Ray Olivarri, Judge Presiding

BEFORE JUSTICE MARTINEZ, JUSTICE ALVAREZ, AND JUSTICE CHAPA

In accordance with this court’s opinion of this date, this appeal is DISMISSED.

SIGNED October 15, 2014.


                                        _________________________________
                                        Rebeca C. Martinez, Justice